 In the Matter of THE HUTCHINSON FOUNDRY & STEEL COMPANYandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICUL-TURAL IMPLEMENT WORKERS OF AMERICA, AFFILIATED WITH THE CON-GRESS OF INDUSTRIAL ORGANIZATIONSCase No. P-4O4O.-Decided August 17, 1942Jurisdiction:structural steel and castings manufacturing and machinery re-pairing industry.Investigation and Certification of Representatives:existence of question: con-flicting claims of rival representatives ; election necessary.Unit Appropriatefor CollectiveBargaining:all production and maintenanceemployees including employees in machine shop, blacksmith shop, structuralsteel shop, machinery department, and truck driver, but excluding foundrydepartment employees, 'watchmen, office employees, salesmen, and supervisoryemployees,: foundry department employeesexcludedin view 'of their separatebargaining history and their undisputed representation by craft organization.Mr. Warren H. White,of Hutchinson, Kans, for the Company.Mr. Baron DeLouis,ofWichita, Kans., andMr. Wilbur Gupton,ofHutchinson, Kans., for the U. A. W.-C. I. O.Mr. Cody QuinnandMr. Elmer Sibert,ofWichita, Kans., for theMachinists Union.Mr. George A., McQueen,ofHutchinson, Kans., for the MoldersUnion.,Mr. Oscar Geltman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION11STATEMENT OF THE CASEUpon petition duly filed by International Union, United- Automo-bile, Aircraft & Agricultural Implement Workers of America, affiliatedWith the Congress of Industrial 'Organizations, herein called theU. A. W.-C., I. 0., alleging that a question affecting commerce hadarisen concerning the representation of employees of The HutchinsonFoundry & Steel Company; Hutchinson, Kansas, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Robert S. Fousek, Trial Exam-43 N. L. R. B., No. 38.2801 THE -HUTCHINSON FOUNDRY & STEEL COMPANY281iner.Said hearing was held at Hutchinson,Kansas,on July 14, 1942.The Company,the U. A. W.-C.I.0., International Association ofMachinists,affiliated with the American Federation of Labor, hereincalled the Machinists Union, and International Molders & FoundryWorkers Union of North America,Local No. 469, affiliated with theAmerican Federation of Labor, herein called the Molders Union,,ap-peared, participated,and were afforded full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidencebearing on the issues.hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case,the Boarclmakesthe following;FINDINGS OF, FACT1.THE BUSINESS OF THE COMPANYThe Hutchinson Foundry & Steel Company manufactures struc-tural steel and castings and does machine work and machinery repairsat its plant in Hutchinson,Kansas. In the year 1941, the Company'stotal receipts from sales and services amounted to approximately532,000, and approximately 5 percent of its business consisted ofsubcontracts for defense plants. In 1941, approximately 2,500 tons ofraw materials were used by the Company, of which some 700 to 750tons originated outside the State of Kansas, and the Company shippedapproximately 75 tons of finished products to points,outside the Stateof Kansas.The Company customarily imports about 30 percent ofits raw materials from, and ships about 4 percent of its finished prod-ucts to, points outside the State of Kansas.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS IN\-OLVEDInternational Union, Automobile, Aircraft & Agricultural Imple-ment Workers of America is a labor organization affiliated with theCongress of Industrial Organizations,admitting to membership em-ployees of the Company.International Association of Machinists and International Molders& Foundry Workers Union of North America, Local No. 469, arelabor organizations affiliated with the American Federation of Labor,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn June 8, 1942,the U. A. W.-C. I. O. notified the Company thatit represented a majorityof the Company's employees in a unit appro- 282DECISIONSOF NATIONALLABOR RELATIONS'_ BOARDrecognition as.the exclusive representative of the employees in that,unit.On the same day the, Company replied, stating that inas-much as_ the Molders Union represented a number of its employees,the Company desired that an election be conducted by the Board.A report prepared by the Board's Field Examiner and introducedin evidence at the hearing, and- a, statement made at the hearingby the Board's Trial Examiner indicate that both the U. A. `V.-C. I. O. and the Machinists Uiilon represent a substantial numberof employees of the Company in 'the unit hereinafter found appro-priate and none in the Company's foundry department, and thattheMolders Union' represents all of the employees in the foundrydepartment and none in the appropriate unit.'IV.THE APPROPRIATE UNITBoth the Machinists Union' and the U. A. W.-C. LO. claim that allproduction and maintenance employes of the Company, including em-machinery department, and. truck_ driver, but excluding foundrydepartment employees, watchmen, office employees, salesmen, andsupervisory employees, constitute a unit appropriate for the purposesof collective bargaining.An officer of the Company stated that the Company has no preferenceas to the appropriate unit for bargaining, but, added that becausethe plant is small, the Company would prefer to bargain with oneunit rather than with two or three; and he further stated that thereis not a sufficient difference in the kind of work the men do to justifythe existence of two or three unions in the plant. - He testified thatthe foundry department is in the same building with the machineshop; that approximately four foundry department employees' spendsome of their time, in the machine shop using machine shop tools;that some operations are, the same in both foundry f department and'U A W -C I 0 and the Machinists Union submitted to the Field Examiner and TrialExaminer,respectively,cards of membership and authorization dated in May and June1942, bearing names of employees in the appropriate unit onlyThe U A W -C I. O.submitted 17 cards, all bearing apparently genuine signatures of, persons whose names appear10 bearing apparently genuine signatures of persons whose names appear on the Company'spay roll of July 14. 1942April,appearing on the June' 14, 1942, pay rollA statement of the Field Examiner, in evidence, indicates that the pay ion for theperiod ending June, 14, 1942, listed 64 employees, of «hom 19 were foundry departmentemployees and 29 were in the so-called production and maintenance unit excluding foundryemplo3ees, the unit hereinafter found to be appropriateIt appeals that the July 14,1942,' payroll listed a--totaltiof only,,54,:employees, with 17 (excluding supervisors) in thefoundry depaitment and 20 in the appropriate unit., THE HUTCHINSON FOUNDRY & STEEL COMPANY283machine shop ; and that some helpers (but no skilled employees) havebeen transferred from foundry department to machine shop, and viceversa.-It appears that as long as the Company has been in existence itsfoundry department employees have been represented by the MoldersUnion and that neither the Machinists Union nor the U. A. W.-C. I. O.has ever attempted to bargain on behalf of foundry departmentemployees.The Molders Union claims that it is already recognized asbargaining representative for the foundry department employees, andits claim has been disputed by none of the parties in this proceeding.We find that all production and maintenance employees of theCompany, including employees in the machine shop, blacksmith shop,structural steel shop, machinery department, and truck driver, butexcluding foundry department employees, watchmen, office employees,salesmen, and supervisory employees, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V.THE DETERMINATION OF' REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among the employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of our Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The HutchinsonFoundry & Steel Company, Hutchinson, Kansas, an election by secretballot shall' be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction and su-pervision of the Regional Director for the Seventeenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations, amongthe employees of the Company in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll -period because they were illor on vacation or in the active military service or training of the 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited States, or temporarily laid off, but excluding employees whohave since quit or been discharged for cause, to determine whetherthey desire to be represented by International Union, United Automo-bile, Aircraft & Agricultural Implement Workers of America, C. I. 0.,or by International Association of Machinists, A. F. of L., for thepurposes of^collective bargaining, or by neither.Mn. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election. 'n